DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Georgeson discloses:
A non-destructive inspection ("NDI") system, the system comprising, an unmanned aerial vehicle ("UAV").  Paragraph [0044] describes a UAV that supports an NDI device.
and where the NDI scanning device is formed with a housing comprising one or more NDI sensors.  Paragraph [0044] describes a self-contained NDI device that can contain one or more NDI sensors.
comprising a body structure having at least one support arm, where the at least one support arm comprises.  Paragraph [0062] and figure 2 show a UAV 205 that is connected to a support structure.  This is equivalent to a support arm.
Georgeson does not disclose a compliant member between the first and second arm portion that biases movement with respect to the first arm portion.
Blackwell teaches:
a first arm portion having a first end coupled to the body structure and a second end coupled to a second arm portion.  Paragraph [0051] and Fig. 2 show a waist joint 150 that separates the arm into a leg segment 130 and a torso segment 140.  This arm is connected to the base 110.  The leg segment 130 is connected to the central body 110.  This is equivalent to the first arm portion being coupled to the body structure.  The torso segment 140 is coupled to the leg segment 130.  This is equivalent to the 2nd end of the leg segment being coupled to a second arm portion.
where the compliant member biases movement of the second arm portion with respect to the first arm portion.  Paragraph [0051] and Fig. 3 show a waist joint 150 that separates the arm into a leg segment 130 and a torso segment 140.  Connected to this waist joint 150 is an actuator 160 that is configured to change the waist angle.  This is equivalent to the claim because the waist join biases movement between the first arm portion, leg segment 130, and the second arm portion, torso segment 140.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodworth and Georgeson to incorporate the teachings of Blackwell to show a compliant member between the first and second arm portion that biases movement with respect to the first arm portion.  One would have been motivated to do so because in order to maintain stability and reduce movement/vibration between the NDI device and the UAV.
Georgeson and Blackwell teach:
the second arm portion having a first end coupled to a NDI scanning device and a second end coupled to the second end of the first arm portion.  Paragraph [0062] 
	However, the prior art of record fails to disclose:
and a flexible compliant member capable of elastic deformation disposed between the first arm portion and the second arm portion.
	This is allowable because the applicant’s disclosure specifies an elastic deformation and a flexible compliant member between the first and second arm portions.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665